FILED
                           NOT FOR PUBLICATION                              JUN 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


YVONNE MCCOLLISTER,                              No. 12-35396

              Plaintiff - Appellant,             D.C. No. 6:10-cv-00899-HO

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted June 6, 2014**
                                Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
                                                                            Page 2 of 2
      The administrative law judge’s (ALJ) adverse credibility finding is

supported by substantial evidence. The ALJ offered specific, clear, and convincing

reasons for discounting McCollister’s credibility. See Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir. 2008). First, the ALJ noted that the objective medical

evidence and McCollister’s conservative course of treatment are inconsistent with

her testimony regarding the extent of her disability. The record reflects that

McCollister’s doctors recommended mainly routine medications, over-the-counter

painkillers, and physical therapy, and that McCollister did not seek more

aggressive treatment. As such, the ALJ permissibly inferred that McCollister’s

disability is not as severe as she claims. See id. Second, the ALJ noted that

McCollister’s daily activities are inconsistent with her alleged level of disability.

McCollister lives alone, performs household chores, and shops for her own

groceries. Further, she works as a weekend building monitor for her apartment

building, which involves periodically walking the hallways, inspecting stairwells,

and locking or unlocking doors. Accordingly, the ALJ reasonably concluded that

McCollister was not credible “to the extent that [her activities] contradict [her]

claims of a totally debilitating impairment.” Molina v. Astrue, 674 F.3d 1104,

1113 (9th Cir. 2012).

      AFFIRMED.